Shea, J.,
concurring. “A cause or right of action shall not be lost or destroyed by the death of any person, but shall survive in favor of or against the executor or administrator of the deceased person.” General Statutes § 52-599 (a). Although this survival statute is in derogation of the common law, it is also remedial and should be interpreted broadly to achieve the purposes intended by the legislature. The only exceptions to the broad sweep of § 52-599 (a) are those set forth in § 52-599 (c): “(1) . . . any cause or right of action or . . . any civil action or proceeding the purpose or object of which is defeated or rendered useless by the death of any party thereto, (2) . . . any civil action or proceeding whose prosecution or defense depends upon the continued existence of the persons who are plaintiffs or defendants, or (3) . . . any civil action upon a penal statute.”
The majority opinion holds that a paternity action falls within the second of these exceptions and assumes that such an action “depends upon the continued existence of the persons who are plaintiffs or defendants,” because of the references to the “putative father” in § 46b-160 and also the difficulty of defending such a suit without having the putative father available. The references to the father in § 46b-160 do not preclude its application to the representative of his estate when he is deceased, nor are the problems of defending a suit against an estate based upon a transaction with the decedent peculiar to paternity suits.
I am convinced, nevertheless, that the legislature in enacting General Statutes § 45-274 (b) (2), allowing illegitimate children to inherit from their fathers, *71intended to bar paternity actions commenced after the father’s death as a basis for establishing the child’s claim. This 1978 amendment limits such right of inheritance to a child born out of wedlock whose father “(i) has been adjudicated the father of such child by a court of competent jurisdiction, or (ii) has acknowledged under oath in writing to be the father of such child.” As the majority opinion notes,1 the legislative history of this amendment indicates that the adjudication of paternity would have to be made in an action commenced during the life of the putative father.
Since the only purpose of this paternity action is to establish the right of the child to inherit from the estate of his father, an objective which conflicts with the intention of § 45-274 (b) (2) as indicated by its legislative history, the action falls within the exception to survival created by General Statutes § 52-599 (c): “any cause or right of action . . . the purpose or object of which is defeated or rendered useless . . . .” Accordingly, I concur in the result.

 See footnote 10, supra.